Citation Nr: 1638807	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to April 14, 2011, and a rating in excess of 50 percent since April 14, 2011, for a service-connected anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This case was initially before the Board in August 2011 when the Veteran's claim for an increased rating was remanded for further development.  The RO issued a supplemental statement of the case in October 2015, and the appeal is again before the Board.

The Veteran did not file a formal claim for TDIU during the course of this appeal. However, a review of the recently associated evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, another remand is required in this case with respect to his claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Increased Rating Anxiety- With respect to the Veteran's claim for an increased rating, the Veteran was last afforded a VA examination in August 2014 as part of the previous BVA Remand. 

More importantly, statements from the Veteran and recent treatment records reflect that the Veteran's anxiety disorder has worsened since his last VA examination.  See April 2015, May 2015, and November 2015 VA treatment records.  The Veteran's representative has requested that an additional VA examination be provided to the Veteran.  See August 2016 Appellant's Post-Remand Brief.  He essentially indicated that the VA examination was not reflective of the Veteran's current disability. 

As such, the Board finds that the Veteran must be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, since the most recent October 2015 supplemental statement of the case numerous VA treatment records have been associated with the claims file.  Waiver has not been provided and these records must be reviewed by the RO. 

TDIU- As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the record reflects that the Veteran's service connected disabilities affect his employability.  

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  The Board finds that VCAA notice and a VA examination should be provided to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected anxiety disorder.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

The examiner is asked to additionally address the following question:

Is he at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition(s) on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




